 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JEREMY STROHMEYER,                                      Case No.: 3:14-cv-00661-RCJ-WGC

 4          Plaintiff                                                     Order

 5 v.                                                                Re: ECF No. 153

 6 K. BELANGER, et. al.,

 7          Defendants

 8

 9         It has come to the court's attention that a portion of the order screening Plaintiff's third

10 amended complaint requires some clarification. At ECF No. 153, p. 16:22-23 to p. 17:1-2, the

11 court ruled that in Count IV Plaintiff states a colorable mail tampering claim against Jenkins and

12 Bequette, and that he could also proceed against the unidentified mail room officers when he learns

13 their identities and substitutes them in conformity with the operative scheduling order and the

14 Federal Rules of Civil Procedure. Part of this ruling appears to have been omitted in the conclusion

15 of the order. (See ECF No. 153 at p. 25:13-15.) Therefore, the court issues this Order clarifying

16 that the conclusion should read that Plaintiff may proceed in Count IV with the First Amendment

17 mail tampering claim against Jenkins and Bequette, and against the unidentified mailroom officers

18 if substituted within the parameters of the operative scheduling order and Federal Rules of Civil

19 Procedure.

20         IT IS SO ORDERED.

21         Dated: August 23, 2019.

22                                                           _________________________________
                                                             William G. Cobb
23                                                           United States Magistrate Judge
